Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 1 has been amended. Claims 1-6 are currently pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (KR 20180096081) in view of Chung et al. (U.S. 9178253).

With respect to claim 1, Jeong discloses a battery pack for a vehicle ([0002)], the battery pack comprising:
a plurality of battery modules (C), 
a liquid cooling circuit (4 – heat exchanger) in thermal contact with the battery modules, the liquid cooling circuit comprising:
a bypass tube (170) having an inlet opening (171) at a highest point of the liquid cooling circuit in the vertical direction [(0120]) and an outlet opening (172) within the liquid cooling circuit at a lower point of the liquid cooling circuit ([0120]).
Jeong does not disclose that a first one of the battery modules being arranged in a first level from among a plurality of levels if the battery pack, a second one of the battery modules being arranged in a second level of the battery pack, or the first level being below the second level in a vertical direction, that the liquid cooling circuit is in contact with the first and second modules in the first and second levels of the pack, or that the highest point of the liquid cooling circuit is in the second level of the battery pack, and the lower point of the liquid cooling circuit is in the first level of the battery pack. 
Chung discloses a cooling system for a battery pack in vehicles (Col 2, L 10-11) and teaches in Fig. 1 that battery modules (10) can be mounted in two vertical levels (30 and 40) for cooling means (Col 4, L 6-11) and connected via liquid cooling circuit (Fig. 3). Chung also teaches that the highest point of the liquid cooling circuit (20 – coolant inlet ports) is in the second (upper) level of the battery pack, and the lower point of the liquid cooling circuit (60 – 
It would have been obvious for one having ordinary skill in the art at the time that the application was filed to arrange the battery cells disclosed by Jeong in a vertical adjacent stack as taught by Chung in order to ensure uniform cooling throughout the battery pack. 

With respect to claim 2, modified Jeong discloses a liquid cooling circuit for vertically stacked battery modules as disclosed above, and further discloses that the cooling circuit comprises a cooling tube (150 outlet header), wherein the outlet of the bypass tube (172) is in the cooling tube ([0120]). In the case where the arrangement of the battery modules is modified to the vertical orientation previously taught in the rejection of claim 1 by Chung, the outlet opening (172) of bypass tube (170) would be in the cooling tube (150) at the lowest level of the battery pack. 


    PNG
    media_image1.png
    195
    110
    media_image1.png
    Greyscale
With respect to claims 4 and 5, modified Jeong discloses a liquid cooling circuit with a bypass tube connecting vertically adjacent levels of battery modules in a battery pack along with a cooling tube. However, modified Jeong does not specifically disclose the ratio of the cross-
Therefore it would have been obvious to one having ordinary skill in the art at the time that the application was filed to have ratio between the opening of the outlet of the bypass tube and the opening of the cooling tube to be between 1:2 to 1:10, or more specifically 1:3 to 1:5 in order to appropriately fit the design and not impede fluid flow or thermal performance. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (KR 20180096081) in view of Chung et al. (U.S. 9178253) as applied to claims 1-2 and 4-5 above, and further in view of Schwarzkopf (FR 3005901).

With respect to claim 3, modified Jeong discloses a liquid cooling circuit with vertical adjacent levels of a battery pack that comprises a bypass tube (170), but does not disclose that the cooling circuit further comprises a connection tube, wherein the bypass tube passes through an interior of the connection tube.
Schwarzkopf discloses a vehicle coolant ([abstract]) and teaches in Fig. 6 that the coolant system (37 – heat exchanger/recovery device) comprising a bypass tube (137 – inner tube) and a connection tube (138 – outer tube) ([0010]). Schwarzkopf further teaches that the use of 
It would have been obvious for one having ordinary skill in the art at the time that the application was filed to utilize the connection tube for the housing of the bypass tube in order to allow the cooling circuit to fit in a more confined space. 
 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (KR 20180096081) in view of Chung et al. (U.S. 9178253) as applied to claims 1-2 and 4-5 , and further in view of Kim et al. (U.S. 20180241102).

With respect to claim 6, modified Jeong discloses a carrier plate (98) to be mounted on two levels of the battery pack wherein at least one of the battery modules (C) is arranged on the carrier plate (98) ([0171]), that the liquid cooling system further comprises a coolant recipient (110 – inlet header) ([01674]), and that the inlet opening of the bypass tube (171) is at the coolant recipient (110) (Fig. 1), but does not disclose that the carrier plate comprises an integral cooling channel wherein the coolant recipient is connected to outlet openings of the integral cooling channel structure of the carrier plate. 
Kim discloses a cooling system for a battery pack ([abstract]), and teaches that carrier plate (124 cooling plate) comprises an integral cooling channel (230 – flow channel) wherein the coolant recipient (154a – fourth refrigerant pipe) is connected to outlet openings (201 first conduit) of the integral cooling channel (230) of the carrier plate (124) ([0165] – [0166]). Kim further teaches that this arrangement allows for refrigerant to be introduced to the cooling channel (230) and perform cooling on the carrier plate (124) ([0167]).
. 

Response to Arguments
Applicant's arguments filed 08/11/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments are premised on the assertion that Jeong is silent as to any vertical spacing between the ends of the bypass tube 170, and therefore, does not read on said limitation in claim 1. However, the combination of Jeong’s bypass tube with the teaching of a cooling circuit inlet port and outlet port being separated vertically in order to ensure uniform distribution of coolant as taught by Chung teaches said limitation. The motivation provided by Chung allows one having ordinary skill in the art to reasonably modify the structure disclosed by Jeong so that the inlet and outlet of the bypass tube are on different levels to take advantage of the uniform distribution. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641. The examiner can normally be reached M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (572)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727